Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered January 11, 2000, convicting defendant, upon his plea of guilty, of criminal contempt in the first degree, and sentencing him to a conditional discharge, unanimously affirmed.
There is no basis for reversal of defendant’s conviction. The record does not establish defendant’s contention that his guilty plea was induced by the promise of a sentence concurrent with his Kings County conviction (People v Fuggazzatto, 62 NY2d 862). Concur — Rosenberger, J. P., Tom, Andrias, Ellerin and Wallach, JJ.